492 S.W.2d 475 (1973)
Donald Robert BAIN, Appellant,
v.
The STATE of Texas, Appellee.
No. 46764.
Court of Criminal Appeals of Texas.
April 4, 1973.
Douglas H. Parks, Dallas, for appellant.
Henry Wade, Dist. Atty., W. T. Westmoreland, Asst. Dist. Atty., Dallas, Jim D. Vollers, State's Atty., and Robert A. Huttash, Asst. State's Atty., Austin, for the State.
MORRISON, Judge.
The offense is sale of amphetamine; the punishment, upon a plea of guilty to a jury, two (2) years.
Appellant's sole ground of error relates to the following "have you heard" question propounded to appellant's character witness:
"Q. Well, have you heard that on January 17, 1972, while he was at the Juvenile Home, located in the city of Dallas, that he possessed marijuana?
"MR. PARKS: Objection, Your Honor.
"THE COURT: Overruled."
No further objection was made. Such an objection is too general and presents nothing for review. Dyche v. State, Tex.Cr. App., 478 S.W.2d 944; Russell v. State, Tex.Cr.App., 468 S.W.2d 373; Hinkle v. State, Tex.Cr.App., 442 S.W.2d 728. The record also reflects that the defense established the fact that the appellant was in the Juvenile Home at the time mentioned.
*476 Further, the record reflects that following the objection, a substantially similar question, containing the same elements, was asked and answered without objection. Admission of improper evidence is not reversible error if the same facts are proven by other testimony not objected to. Green v. State, Tex.Cr.App., 488 S.W.2d 805; Carew v. State, Tex.Cr.App., 471 S.W.2d 860; Autry v. State, 159 Tex. Crim. 419, 264 S.W.2d 735.
Finding no reversible error, the judgment is affirmed.
ODOM, J., concurs in the results.